DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 discloses that it is a continued description of “The system according to claim 11, wherein the eutectic material has a flow temperature of between 240 degrees C to 260 degrees C” (emphasis added).  The claims are statutorily recited as being drawn to an apparatus invention, which is clearly and explicitly disclosed in the claims as a “system”.  As such, the immediate question, which cannot be answered, is: how does this claim at all limit the “system” or apparatus?  Antecedent claim 11 is found to further define the system by describing the support and the apertures.  Claim 11 also describes that those modified structures can be used in not a part of the claimed system, and it does not affect how the system would be configured or would function, and therefore it does not further limit the claimed invention and is thus, indefinite.  The claim is examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0122652 A1), in view of Meinhold et al. (US 9,773,719 B2).
Regarding claim 8, Lin discloses a system (28, 30, 20, and 10) for processing semiconductor devices (semiconductor wafers, semiconductor chips, package substrates, etc.) (pars. 0001 and 0007-0010), comprising: radiation energy (30); TSMP20131707USo1Page 2 of 7a support (10); and a tool (20) disposable between the support and the radiation energy (figs. 1A-4; pars. 0008-0010), wherein the tool comprises a first material (20B) comprising a first reflectivity to the radiation energy and a second material (20A) comprising a second reflectivity to the radiation energy disposed over (fig. 4: above, as viewed) the first material, the second reflectivity being greater than the first 
Meinhold teaches that it is well known to provide a related system (10, 15, 20), for processing semiconductor devices (50) (fig. 2F; col. 4, lines 13-30), comprising: a tool (15, 20) disposable between a support (10) and radiation energy, wherein the tool comprises a first material (20: “epoxy resins and/or silicones”) (col. 5, lines 3-22) naturally comprising a first reflectivity to the radiation energy and a second material (15: “dielectric liner [which] may comprise a nitride…[or] other dielectric materials such as an oxide”, etc.) (cols. 5-6, lines 60-67 and 1-2) naturally comprising a second reflectivity to the radiation energy, disposed over (fig. 2F, below, as viewed) the first material, wherein the tool comprises a plurality of apertures (openings shown in fig. 2F at “70”) disposed within the first material and the second material (cols. 7-8, lines 66-67 and 1-7), and wherein the first material has a thickness (100 µm) that is 3,000 to 100,000 times higher than the second material (1 nm = 0.001 µm) (100 µm / 0.001 µm = 100,000 times higher) (col. 7, lines 24-25 and 63-65).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Lin to incorporate the preferred thickness ratio range of Meinhold.  This is because discovering the optimum ratio of thicknesses of the two layers of the tool would have been a mere design consideration based on the desired reflectivity and protection and/or exposure of the semiconductor device.  Such a modification would have 
Regarding claim 9, the modified Lin teaches the method of claim 8 as detailed above, and Lin further discloses that the tool comprises a jig* (pars. 0007-0009).  
*Note: the term “jig” does not impart any further structural requirements to the tool.  A jig is simply a holder, and the Applicant has not specially defined the term.
Regarding claim 10, the modified Lin teaches the method of claim 8 as detailed above, and Lin further discloses the package component comprises a first package component (40 in conjunction with 42, not part of claimed apparatus), and wherein the support comprises a board (board, 10) or a boat adapted to support a second package component (fig. 4; pars. 0009-0010).
Regarding claim 11, the modified Lin teaches the method of claim 10 as detailed above, and Lin further discloses that the support is adapted to support a plurality of second package components (other two of 40 and other four of 42), wherein the plurality of apertures is adapted to support the first package component over each of the plurality of second package components during a eutectic material bonding process (i.e. soldering) (figs. 1A-4; pars. 0012-0016).
Regarding claim 12, as best understood, the modified Lin teaches the method of claim 11 as detailed above, and Meinhold further teaches that it is well known that the eutectic material °C: cols. 6-7, lines 59-67 and 1-3).
It would have been obvious to have incorporated the preferred solder flow temperature of Meinhold because it is a material property, well-known and inherent to the solder selected.  Meinhold simply serves to demonstrate that this known preferred temperature was easily and commonly employed at the time of filing.  Moreover, this claim does not actually further limit the system in any discernable manner, and no surprising results apparently came from the common use of solder that melts at 250°C.
Regarding claim 13, the modified Lin teaches the method of claim 8 as detailed above, and Lin further discloses that the second material is adapted to reflect radiation energy at a predetermined wavelength range (par. 0011).
Regarding claim 14, the modified Lin teaches the method of claim 13 as detailed above, and Lin further discloses that the predetermined wavelength range comprises 800 nm to 100,000 µm (750 nm to 3,000 nm: par. 0011).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made that the prior art system would be capable of performing in the claimed wavelength range, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 15, the modified Lin teaches the method of claim 13 as detailed above, and Lin further discloses that the second material is adapted to reflect greater than 70% (>90%) of the radiation energy at the predetermined wavelength range (par. 0011).
Regarding claim 21, Lin discloses a system (28, 30, 20, and 10) for processing semiconductor devices (semiconductor wafers, semiconductor chips, package substrates, etc.) (pars. 0001 and 0007-0010), comprising: radiation energy (30); TSMP20131707USo1Page 2 of 7a support (10); a tool (20) disposable between the support and the radiation energy source (figs. 1A-4; pars. 0008-0010), wherein the tool comprises a first material comprising (20B) a first reflectivity to the radiation energy and a second material (20A) comprising a second reflectivity to the radiation energy disposed over (fig. 4: above, as viewed) the first material, the second reflectivity being greater than the first reflectivity (fig. 4; pars. 0010-0011), wherein the tool comprises a plurality of apertures (at least two of 22) disposed within the first material and the second material, and wherein each of the plurality of apertures is adapted to retain a package component over the support (figs. 2A-2B: pars. 0008-0010), the second material comprising a metal (par. 0010: silver aluminum, gold, copper, tin, iron, etc.: pars. 0009 and 0011); wherein the first material has a thickness that is higher than the second material (fig. 2B).  Lin, however, does not explicitly disclose that the first material has a thickness that is 1,000 to 300,000 times higher than the second material.
Meinhold teaches that it is well known to provide the related system, for processing semiconductor devices (as detailed above with respect to claim 8), and wherein the first material has a thickness (100 µm) that is 1,000 to 300,000 times higher than the second material (1 nm = 0.001 µm) (100 µm / 0.001 µm = 100,000 times higher) (col. 7, lines 24-25 and 63-65).
Please refer to claim 8, above, regarding the rationale for combination of references.
Regarding claim 22, the modified Lin teaches the method of claim 21 as detailed above, and Lin further discloses that the metal comprises a material selected from the group consisting essentially of Au, Ag, Cu, Cr, Zn, Sn, and combinations thereof (par. 0010).
Regarding claim 23, the modified Lin teaches the method of claim 21 as detailed above, and Meinhold further teaches that it is well known that the second material would comprise a thin film material having a thickness of 1 µm or less (col. 7, lines 24-25).
Please refer to claims 8 and 12, above, regarding the rationale for combination of references.
Regarding claim 25, the modified Lin teaches the method of claim 21 as detailed above, and Lin further discloses that the first material comprises a material selected from the group consisting essentially of a metal, a metal alloy, a ceramic material, and combinations thereof (par. 0010: metal or ceramic).
Regarding claim 26, the modified Lin teaches the method of claim 21 as detailed above, and Lin further discloses that the second material is adapted to reflect radiation energy at a wavelength of between 800 nm to 100,000 µm (750nm to 3,000nm: par. 0011).  See also, claim 14.
Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Lin in view of Meinhold, and further in view of Sugiyama (US 2011/0024786 A1).
Regarding claim 24, Lin in view of Meinhold teaches all of the elements of the current invention as detailed above with respect to claim 23.  The modified Lin, however, does not appear to teach that the thin film material comprises a material selected from TiO2-doped epoxy, TiO2-doped polymer, and combinations thereof.
Sugiyama teaches that it is well known to provide a layered tool (1080, 1070, 1010 and 1030), the tool comprising a plurality of apertures (between each of 1030b) which retain package components (1020) (fig. 1D), the tool further comprising a resin epoxy thin film material 2-doped epoxy, TiO2-doped polymer, and combinations thereof (pars. 0164-0167).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Lin to incorporate the use of titanium dioxide in one of the thin layers from Sugiyama.  As disclosed in the cited portions of Sugiyama, it is well known in the art to employ TiO2 in order to modify the reflectivity as desired.  It is clear in Sugiyama that such a consideration was routine, and that the titanium dioxide would predictably change the film’s reflectivity to radiant light in the desired and advantageous manner.  To select the desired degree of radiation reflectivity would have been predictable and obvious to PHOSITA based upon the preferred transmission or reflectance of light and other radiation, in order to predictably protect the package component housed therein.
Regarding claim 27, Lin in view of Meinhold teaches all of the elements of the current invention as detailed above with respect to claim 21.  The modified Lin, however, does not apparently teach that the second material comprises a TiO2-doped epoxy.
Sugiyama teaches that it is well known to provide the above described layered tool (see claim 24), further comprising a second material which comprises a TiO2-doped epoxy (pars. 0164-0167).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Lin to incorporate the use of a TiO2 doped epoxy of Sugiyama.  Please refer to claim 24, above, as the rationale for combination of references is applicable to claim 27 in the same manner.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Lin et al. (US 2013/0143361 A1; hereinafter “Lin2”).
Regarding claim 28, Lin discloses a system (28, 30, 20, and 10) for processing semiconductor devices (semiconductor wafers, semiconductor chips, package substrates, etc.) (pars. 0001 and 0007-0010), comprising: radiation energy (30);  a support (10); and a tool (20) disposable between the support and the radiation energy (figs. 1A-4; pars. 0008-0010), wherein the tool comprises a first material (20B) comprising a first reflectivity to the radiation energy and a second material (20A) comprising a second reflectivity to the radiation energy disposed over (fig. 4: above, as viewed) the first TSMP20131707USo1Page 4 of 10material, the second reflectivity being greater than the first reflectivity (fig. 4; pars. 0010-0011), wherein the tool comprises a plurality of apertures (at least two of 22) disposed within the first material and the second material, and wherein each of the plurality of apertures is adapted to retain a package component over the support (figs. 2A-2B: pars. 0008-0010).  Lin, however, does not explicitly disclose selecting the second material to comprise chromium. 
Lin2 teaches that it is well known to provide a related system (packaging process tools and systems), for processing semiconductor devices (“semiconductor devices”) (Title; Abstract), comprising: a tool (130) disposable between a support (129) and radiation energy (152) (pars. 0026-0030), wherein the tool comprises a first material (150: “ceramic material, an organic material, a plastic material, silicone rubber”) and a second material (132) (figs. 6-7; pars. 0031-0035); wherein the second material comprises chromium (par. 0032).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Lin to incorporate the second material being selected as chromium from Lin2.  Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In the instant application, it is made clear that a number of different materials can be used without any surprising results or special steps or structures.  In fact there is no apparent criticality to the material chosen, based upon the Applicant’s own disclosure: “[0015] The second material 104 comprises a metal in some embodiments. The metal may comprise Au, Ag, Cu, Cr, Zn, Sn, or combinations or multiple layers thereof, for example… [0016] In other embodiments, the second material 104 comprises a thin film material… The thin film material comprises a material such as a TiO2-doped epoxy, a TiO2-doped polymer, other materials, or combinations or multiple layers thereof in some embodiments… [0017] Alternatively, the metal and/or the thin film material of the second material 104 may comprise other materials and dimensions.”  As such, it is evident that selecting the preferred material would have been a routine matter of choosing between effectively analogous expedients.
Regarding claim 29, the modified Lin teaches the method of claim 28 as detailed above, and Lin2 further teaches that it is well known that the first material is clamped (by “brackets”, and “levers and latches”) to the support (par. 0027). 
It would have been obvious to PHOSITA at the time of filing that removable clamping assemblies were in routine use in semiconductor alignment and packaging tools.  Those clamping elements, such as the levers and latches of Lin2 were predictably employed and provided the obvious advantages of reusability, optimized clamping force, and decrease in breakage when compared with delaminating adhesively bonded elements.  All of these known advantages would have been known and expected to decrease manufacturing costs due to breakage and rework, and reduced adhesive material cost.
Regarding claim 30, the modified Lin teaches the method of claim 28 as detailed above, and Lin2 further teaches that it is well known that the first material (150) has a thickness of 1 mm to 3 mm (pars. 0035-0037).  
Please refer to claim 28 regarding the rationale for combination of references.
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lin2, further in view of Fuergut et al. (US 2013/0241077 A1), cited by Applicant.
Regarding claim 31, the modified Lin teaches all of the elements of the current invention as detailed above with regards to claim 28.  Lin in view of Lin2, however, does not apparently teach that the second material has a thickness of 100 Angstroms to 1 µm.
Fuergut teaches that it is well known to provide a related system with a support (90); a tool comprising a first material (180) and a second material (160) (fig. 2(I)-2(J)); wherein the second material has a thickness of 100 Angstroms to 1 µm (50-300 nm = 500 to 3,000 Angstroms is within 100 Angstroms to 1 µm, as 100 Ang = 10 nm) (pars. 0059-0061).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Lin to incorporate the preferred selected thickness of the thin film of the second material from Fuergut.  It is apparent that the preferred materials for the instant “second material” are metals, including gold and silver, which are the same thin film materials taught by Fuergut.  Moreover, Fuergut has predictably employed those thin film materials in the preferred thickness (i.e. < 1 µm) to take advantage of the known benefits of those materials in that thickness range.  Such obvious benefits included predictable plating speeds and consistency, when used as a seed layer, excellent adhesion characteristics and ease of manufacturing workability as these are well known and easily obtained materials.  Moreover, selection of the preferred thickness of a carrier would have been obvious because 
Regarding claim 33, the modified Lin teaches all of the elements of the current invention as detailed above with regards to claim 28.  Lin2 further teaches that the first material has a first thickness of between 1 mm and 3 mm (pars. 0035-0037).  Lin in view of Lin2, however, does not apparently teach that the second material has a thickness of 100 Angstroms to 1 µm.
Fuergut teaches that it is well known to use a second material which has a thickness of 100 Angstroms to 1 µm (50-300 nm = 500 to 3,000 Angstroms is within 100 Angstroms to 1 µm, as 100 Ang = 10 nm) (pars. 0059-0061).
Please refer to claims 28 and 31, above, regarding rationale for combination of references.
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.  Applicant's arguments, with respect to the prior art, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this instance, no evidence or arguments have been provided by the Applicant to demonstrate that Lin does not disclose the currently claimed features of the invention.  Accordingly, the Applicant’s assertions are not compelling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.